PRECEDENTIAL

   UNITED STATES COURT OF APPEALS
        FOR THE THIRD CIRCUIT
             _____________

       Nos. 15-4053, 15-4094 & 15-4095
                _____________

       UNITED STATES OF AMERICA

                       v.

            BINYAMIN STIMLER,
                       Appellant in No. 15-4053


       UNITED STATES OF AMERICA

                       v.

        JAY GOLDSTEIN a/k/a Yaakov

              JAY GOLDSTEIN,
                       Appellant in No. 15-4094


      UNITED STATES OF AMEREICA

                       v.

             MENDEL EPSTEIN,
                      Appellant in No. 15-4095

               _______________

 On Appeal from the United States District Court
          for the District of New Jersey
(D. C. Nos. 3-14-cr-00287-005, 3-14-cr-00287-003
             and 3-14-cr-00287-001)

   District Judge: Honorable Freda L. Wolfson
               ________________
                           ORDER AMENDING OPINION

       The Clerk has been informed of a typographical error in the amended opinion
which was filed on July, 17, 2017. Specifically, Justice Blackmun’s name is misspelled
in footnote 94 on page 34 of the opinion. The opinion is hereby amended to correct the
misspelling in footnote 94 as follows:

             The mere fact that the two other individuals were allowed
             to plead to violations of other statutes does not persuade us
             otherwise; prosecutors have broad discretion in deciding what
             to charge and what pleas to accept. See Bordenkircher v.
             Hayes, 434 U.S. 357, 368 n.2 (1978) (Blackmun, J.,
             dissenting).


For the Court,


Marcia M. Waldron, Clerk

Date: July 19, 2017

CJG/cc:      George T. Vickers, Jr.
             Jerome A. Moschetta, Esq.
             David R. Fine, Esq.
             J. Nicholas Ranjan, Esq.